DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stanca et al. (US 2012/0193320) in view of Deskey (US 2,339,464).
Regarding claim 1, Stanca discloses a composition container including: an interior portion 125 to contain a composition (see figs. 1 and 2); a recess (via the hinge structure 250, a recess is created between legs 252 and 253; see figs. 5B and 23) along a back surface of the composition container, to promote collapse of the composition container along the back surface (see figs. 14, 15A, 25 and 30); wherein the recess (via the hinge structure 250, created between legs 252 and 253; see figs. 5B and 23) prior to collapse projects inwards towards the center of the composition container (as illustrated in figs. 5B and 23); and a number of reinforcing ribs on a front surface (surface of front wall 121) of the composition container to preserve the front surface during collapse of the composition container (see paragraph 108).

Deskey teaches a collapsible container which is provided with reinforcing ribs, being vertically-disposed ribs in order to strengthening and stiffen the container wall (see fig. 1 and page 2, lines 8-11).
Accordingly, one of ordinary skill in the art would recognize that the known option of forming the number of ribs being vertically-disposed ribs involves only routine skill in the art, for the predictable result of strengthening and stiffening the wall. 
With respect to the limitation “a number of protrusions on a number of side surfaces that extend away from the composition container”, it is noted that Stanca discloses a number of internal ribs on a number of side surfaces (see marked up fig. 17). Stanca further discloses wherein the ribs for strengthening may be internal or external extending away from the container (see paragraph 108).
Accordingly, a person of ordinary skill has good reasons to pursue the knownoptions or finite number of solutions, i.e. a number of reinforcing ribs being external extending ribs extending away from the composition container, or a number of reinforcing ribs being internal extending ribs extending inwardly into the container, for the predictable result of strengthening and stiffening the wall, since the finite number of options are within the technical grasp of a person of ordinary skill in the art


    PNG
    media_image1.png
    928
    846
    media_image1.png
    Greyscale


Marked-up fig. 17


Regarding claim 4, Stanca discloses wherein the recess (via the hinge structure 250; see fig. 23) is disposed on a bottom half (at least a portion of the recess) of the back surface of the composition container (see fig. 18).
Regarding claim 6, Stanca discloses wherein a material thickness of the front surface of the composition container is greater than a material thickness of the back surface 130 of the composition container (see paragraphs 108 and 111).
Regarding claim 7, Stanca discloses wherein the composition container further comprises a number of parting lines disposed on a number of side surfaces of the composition container that extend towards a low front portion of the side surfaces (see marked-up fig. 25).


    PNG
    media_image2.png
    878
    873
    media_image2.png
    Greyscale

			Marked-up Fig. 25
Regarding claim 8, Stanca discloses wherein the number of reinforcing ribs on the front surface of the composition container protrude outwards away from the composition container (it is noted that Stanca discloses wherein the ribs for strengthening may be internal or external extending away from the container; see paragraph 108).
Regarding claim 9, (in addition to the features disclosed above) Stanca further discloses wherein response to a vacuum force from the interior portion, the composition container collapses along the back surface while preserving the front surface (see figs. 14, 15A, 25 and 30).
 discloses wherein the front surface 121 includes a recessed panel, the number of reinforcing ribs protrude outward from the recessed panel (see paragraph 108).
Regarding claim 11, Stanca discloses wherein the recessed panel is disposed on a central portion of the front surface 121 (see fig. 13), wherein the reinforcing rib extends in a direction away from the container (see paragraph 108).
Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive.
 In response to applicant’s argument that the prior art Stanca and Deskey references fail to teach the limitation of claim 1, which recites “wherein the recess prior to collapse projects inwards towards the center of the composition container” it is noted that Stanca teaches a recess (via the hinge structure 250, a recess is created between legs 252 and 253; see figs. 5B and 23) where prior to collapse (as illustrated in figs. 5B and 23) projects inwards towards the center of the composition container.
In response to applicant’s argument that one of ordinary skill in the art looking to strengthen and reinforce a container when a product is expelled out would not combine Stanca with the teaching of Deskey, it is noted that Stanca alone teaches a number of reinforcing ribs on a front surface (surface of front wall 121) of the composition container to preserve the front surface during collapse of the composition container (see paragraph 108). However, Stanca is silent to the explicit teaching of the orientation of the ribs (i.e. the ribs being vertical).

	Accordingly, a person of ordinary skill has good reasons to pursue the knownoptions or finite number of solutions, i.e. reinforcing ribs being vertically-disposed ribs, as suggested by Deskey, or numerous variations including horizontal, for the predictable result of strengthening and stiffening a container wall, since the finite number of options are within the technical grasp of a person of ordinary skill in the art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.K.N/Examiner, Art Unit 3754      
                                                                                                                                                                                                  /Patrick M. Buechner/Primary Examiner, Art Unit 3754